DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Morgenthau et al. (US 20180121861 A1) teaches an access point of the mesh network sends pairing request packet an indication of a time offset from the start of a communication cycle and other information such as timestamp information (e.g., to provide a system time setting for synchronization purposes), a common channel for communicating in the particular mesh network (Morgenthau, Fig. 7 and Pars. 114-115), and sensor device responds with an acknowledgement message indicating that the particular sensor has received its configuration, the sensor synchronizes with the network communication cycle, and begins communicating with the mesh network (Morgenthau, Fig. 7 and Par. 116). 
Tanaka et al. (US 20080309481 A1) teaches period (sampling period) of the interrupt of the real time clock (RTC) 14 of sensor node 1 (Tanaka, Fig. 23 and Par. 133), the CPU 28 turns on the switch 15 to start supplying the acceleration sensor 12 with the electric power, acquires sensing data with timestamp from the acceleration sensor 12, and wirelessly transmit the sensing data (RF packet data) (Tanaka, Fig. 23 and Pars. 70, 134-135), in order to request a time of the RTC 14 inside the respective sensor nodes 1 set to a correct time (Tanaka, Fig. 4 and Par. 70). When the gateway 40 receives the time synchronization request from the sensor node 1, the gateway 40 transmits the correct time information to the sensor node 1 (Tanaka, Fig. 4 and Par. 70).
Takeuchi et al. US 20190380394 A1) the authentication process of the load, when the authentication of the load 111R is continued (step S202), the process proceeds to step S112 of the power supply mode (Takeuchi, FIG. 7 and Par. 122). In step S112, the controller 51 determines whether the end timing of the supply of electric power to the load 111R has been detected (Takeuchi, FIG. 7 and Par. 122). When the end timing is detected, the controller 51 turns off the switch 140 to wait until the next supply of electric power to the load 111R is started while maintaining the power supply mode M1 (Takeuchi, FIG. 7 and Par. 122). When the above-described first condition is satisfied again, the controller 51 turns on the switch 140 (steps S100 and S102), and repeats the processes after steps S100 and S102 (Takeuchi, FIG. 7 and Par. 122).
Beye (US 20210090066 A1) teaches time to live mechanism for exchanges may comprise a counter or timestamp attached to or embedded in the data of the reference identification code, the managing entity private key assigned to the user, the user resource public key, or the like, in a manner that informs any viewer or processor of that information whether a predetermined authorized period of time for exchanges has been met or otherwise satisfied (Beye, Par. 79),
Ishii (US 20210243707 A1) teaches the devices exchange clock time measurement packet including timestamp (Ishii, Fig. 5), exchange time measurement packet after establishment of connection between two BLE devices (Ishii, Pars. 95-98), and generates a clock time difference (Ishii, Par. 111).
Therefore, the prior art of make of records does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1 and independent claim 10.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        11/6/2021